873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony L.C. MYERS, Plaintiff-Appellant,v.William D. LEEKE, Commissioner;  George N. Martin, III,former Warden, Kirkland Institution, individually, and inhis official capacity;  Paul Seabrooks, Chief, KCI,individually, and in his official capacity;  William H.Clark, Supervisor, KCI, individually, and in his officialcapacity;  Thomas E. Days, Supervisor, KCI, individually,and in his official capacity;  Harold Cromer, AssistantSupervisor, KCI, individually, and in his official capacity;Arthur Holston, Correctional Officer, KCI, individually,and in his official capacity;  Bobby Gist, DeputyCommissioner, South Carolina Human Affairs Commission,individually, and in his official capacity, Defendants-Appellees.
No. 88-2991.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 3, 1989.Decided April 11, 1989.

Tony L.C. Myers, appellant pro se.
James W. Rion, III (Office of the Attorney General of South Carolina);  Robert E. Peterson (South Carolina Department of Corrections), for appellees.
Before DONALD RUSSELL, WIDENER and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Tony L.C. Myers appeals from the district court's opinion granting summary judgment against Myers on his claims pursuant to 42 U.S.C. Secs. 1981, 1983, 1988, and Sec. 2000(e) et seq.    Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Myers v. Leeke, C/A No. 87-1287 (D.S.C. Dec. 2, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.